
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14



PURCHASE AND SALE AGREEMENT


        THIS AGREEMENT is made and entered into on the 19 day of June, 2002, by
and between IDM EQUIPMENT, LTD., 11616 Galayda, Houston, Texas 77086 (the
"Seller"), and PIONEER DRILLING SERVICES., LTD., 9310 Broadway, Building 1, San
Antonio, Texas 78217, (the "Purchaser").

RECITALS:

        The Seller owns and is desirous of selling a certain drilling rig and
related equipment being generally described as a National 110-UE 1500 HP Diesel
Electric Rig, known as Pioneer Rig 24 ("the Rig"), together with all related
equipment and modifications thereto, as more fully described in the quotation
number Q3309D from Seller to Purchaser dated May 15, 2002, ("the Quotation")
described in Exhibit "A" attached hereto and incorporated herein for all
purposes;

        The Purchaser desires to purchase the Rig;

        NOW, THEREFORE, for and in consideration of the premises, mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each party hereto,
the parties do hereby agree as follows:

        1. Sale. Subject to the assembly, rig up, testing of the Rig, and rig
down, by Seller in accordance with the Quotation ("the Work"), and Purchaser's
acceptance of the Rig by execution and delivery of a Rig Acceptance Certificate
as defined herein, and subject to the terms and conditions set forth herein, the
Seller hereby agrees to sell, assign and convey to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, all of the items of
personal property and the drilling rig components, together with all
modifications and substitutions thereto, as more fully described in Exhibit "A".

        2. Purchase Price and Payment Schedule. The total purchase price for the
Rig, shall be Five Million Six Hundred Twenty-Five Thousand and no/100 Dollars
($5,625,000.00) (the "Purchase Price"), together with any applicable state or
local taxes, if any, to be paid as follows:

a.upon execution of this Agreement, a deposit in an amount which is equal to ten
percent (10%) of the Purchase Price, $562,500.00 ("the First Deposit"), will be
made by Purchaser to Seller via wire transfer to Seller's designated bank
account, receipt of which for purposes of this Agreement shall occur when the
wire transfer is confirmed as received by Seller's bank, which will be held by
Seller in constructive trust and applied to the Purchase Price upon delivery and
acceptance of the Rig; and

b.at the time of sixty (60) days from the date of execution of this Agreement, a
second deposit of ten percent (10%) of the Purchase Price, $562,500.00 ("the
Second Deposit"), will be paid by Purchaser to Seller via wire transfer to
Seller's designated bank account, which will be held by Seller in constructive
trust and applied to the Purchase Price upon delivery and acceptance of the Rig;
and

c.the balance of the Purchase Price, together with any and all applicable state
or local taxes, if any, due on the Purchase Price, will be paid by Purchaser to
Seller via wire transfer to Seller's designated bank account upon Delivery and
Acceptance of the Rig as hereinafter defined, and such approval and payment
shall not be unreasonably withheld by the Purchaser.

        3. Performance of the Work. Seller shall perform the Work in accordance
with specifications set forth in the Quotation.

        4. Inspection and Acceptance of the Rig and Work. Seller shall notify
Purchaser promptly upon completion of the Work, and Purchaser shall inspect the
Rig within three (3) business days after receipt

1

--------------------------------------------------------------------------------


of such notice. If the Rig and the Work are approved by Purchaser, Purchaser
shall immediately issue and deliver to Seller a Rig Acceptance Certificate in
the form attached hereto as Exhibit "B". The Rig Acceptance Certificate issued
by Purchaser to Seller shall not be unreasonably withheld by the Purchaser.

        5. Delivery. The Seller shall deliver the Rig and Equipment to the
Purchaser on terms Ex Works, at Seller's rig up yard in Houston, Texas, on or
before one hundred forty (140) days from execution of this Agreement ("the
Delivery Date") except as otherwise set forth herein. Contemporaneously with the
delivery, rig up, testing of the Rig, and rig down, Seller shall provide
Purchaser with a Bill of Sale for the Rig in the form attached hereto as Exhibit
"C". The Rig shall be deemed to be delivered once it has been rigged up, tested,
rigged down, and is accepted by the Purchaser pursuant to paragraph 4 herein.
Acceptance of the Rig for purposes of delivery shall not be unreasonably
withheld by the Purchaser.

        6. Title Representations. The Seller agrees to deliver to the Purchaser,
good and marketable title to the Rig and related equipment, free and clear of
all liens, debts, and encumbrances whatsoever. Prior to delivery of the Rig,
Seller will provide Purchaser with evidence satisfactory to the Purchaser that
all liens and encumbrances affecting the Rig have been properly released.

        7. Representations of the Seller. The Seller represents to the Purchaser
the following:

a.that it is a Texas limited partnership organized and existing under the laws
of the State of Texas and authorized to do business in the State of Texas;

b.that it has full power, authority and ability to perform all of the
obligations of the Seller hereunder; and

c.that the execution of this Agreement and all obligations hereunder have been
duly authorized by all necessary legal action and shall constitute valid and
binding obligations as to the Seller, enforceable in accordance with their
terms, and further that the representative of the Seller executing this
Agreement has full authority to bind the Seller, and that the joinder of no
person or entity, other than those set out herein, will be necessary to create a
binding obligation upon the Seller pursuant to this Agreement.

        8. Representations of the Purchaser. The Purchaser represents to the
Seller the following:

a.that it is a Texas limited partnership organized and existing under the laws
of the State of Texas and authorized to do business in the State of Texas;

b.that it has full power, authority and ability to perform all of the
obligations of the Purchaser hereunder; and

c.that the execution of this Agreement and all obligations hereunder have been
duly authorized by all necessary legal action and shall constitute valid and
binding obligations as to the Purchaser, enforceable in accordance with their
terms, and further that the representative of the Purchaser executing this
Agreement has full authority to bind the Purchaser, and that the joinder of no
person or entity, other than those set out herein, will be necessary to create a
binding obligation upon the Purchaser pursuant to this Agreement.

        9. Change Orders. Any change orders pertaining to scope of the Work or
labor shall be charged at Seller's prevailing rates, or as otherwise agreed to
by the parties in writing, and paid to Seller via wire transfer upon Purchaser's
receipt of Seller's invoice for said charges. Any change orders must be mutually
agreed to by both parties in writing and signed by Purchaser or its authorized
representative prior to performance of the change order. Any approval of change
orders shall not be unreasonably withheld. In addition, the Delivery Date shall
be extended for all purposes, for each change order that

2

--------------------------------------------------------------------------------


creates additional time for performance of the Work, for the same period of time
caused by any such change order ("Change Order Delay").

        10. Default of the Purchaser and Seller's Remedies. The Purchaser shall
be deemed to be in default upon the occurrence of any one or more of the
following events; provided, that the Seller has given Purchaser, written notice
of such default and Purchaser has failed to cure: (i) within ten (10) calendar
days of such notice, any default with respect to payment, as described in
Article 10(a) herein; and (ii) within fifteen (15) working days of such notice,
any default with respect to obligations or warranties described in
Article 10(b), (c), and (d) herein:

a.the Purchaser fails to make any payment as and when required pursuant to this
Agreement or any other agreement pertaining to this transaction;

b.the Purchaser fails to meet or comply with or perform any covenant, agreement
or obligation on its part required within the time limits and in the manner
required in this Agreement, or any other agreement pertaining to this
transaction;

c.any warranty or representation made by the Purchaser which is set forth in
this Agreement and which is material to the performance of this Agreement,
proves to be false in any material respect; or

d.the dissolution or termination of the Purchaser's legal existence (except to
the extent the business of Purchaser is continued by a successor entity),
insolvency, business failure, appointment of a receiver, assignment for the
benefit of creditors, or the commencement of any proceedings under any
bankruptcy or insolvency law of, by, or against the Purchaser.

        In the event the Purchaser shall be deemed to be in default hereunder,
the Seller may exercise any such right or remedy as Seller may have, at law or
in equity, by reason of such default, including, but not limited to, suspension
of performance, termination of this Agreement, cover as defined by the
applicable Uniform Commercial Code, enforcement of specific performance, and
recovery of reasonable attorney's fees incurred by the Seller in connection
therewith. Under no circumstances however shall Purchaser be liable to Seller
for consequential or lost profits damages.

        11. Default of the Seller and Purchaser's Remedies. The Seller shall be
deemed to be in default upon the occurrence of any one or more of the following
events: provided, that Purchaser has given Seller written notice of such default
and Seller has failed to cure within fifteen (15) working days of such notice,
any default with respect to obligations or warranties described in
Article 11(a), (b), and (c) herein:

a.the Seller fails to meet or comply with or perform any covenant, agreement or
obligation on its part required within the time limits and in the manner
required in this Agreement, or any other agreement pertaining to this
transaction;

b.any warranty, representation or statement made or furnished to the Purchaser
by or on behalf of the Seller proves to be false in any material respect when
made or furnished; or

c.the dissolution or termination of the Seller's legal existence (except to the
extent the business of Seller is continued by a successor entity), insolvency,
business failure, appointment of a receiver, assignment for the benefit of
creditors, or the commencement of any proceedings under any bankruptcy or
insolvency law of, by, or against the Seller.

        In the event the Seller shall be deemed to be in default hereunder,
following notice of default and the inability to cure such default, the
Purchaser may exercise any such right or remedy as Purchaser may have, at law or
in equity, by reason of such default, including, but not limited to, termination
of this Agreement or enforcement of specific performance, and recovery of
reasonable attorney's fees incurred by the Purchaser in connection therewith. In
addition, if the Rig has not been delivered within

3

--------------------------------------------------------------------------------


sixty (60) days following the Delivery Date, inclusive of any Change Order
Delays and Permissible Delays, but exclusive of any additional days allowed due
to a Force Majeure event, as set forth herein, at the Purchaser's instruction
and upon Purchaser's demand, the Seller shall return to the Purchaser, the First
Deposit and the Second Deposit, which are held for the benefit of Purchaser
pending Delivery and Acceptance of the Rig.

        12. Proprietary and Confidential Information. The parties agree that the
information and data at each other's disposal during the term of the operation
and enforcement of this Agreement is considered proprietary information and
confidential, but only to the extent such information and material is clearly
marked CONFIDENTIAL. Such information, if disseminated to third parties, would
be detrimental to the owner of the proprietary information. Accordingly, each
party agrees to take any and all reasonable precautions to restrict the
dissemination of such information by its employees, agents or subcontractors.

        Information provided by the parties shall not be deemed proprietary
information and confidential if such information:

a.is already known by the parties;

b.is, or becomes publicly known, through no wrongful act of a party, but only to
the extent made public;

c.is rightly received by a party from a third party without a similar
restriction and without breach of this Agreement;

d.is independently developed by a party without breach of this Agreement;

e.is approved for release by a party's written communication; or

f.is required to be disclosed pursuant to court order or order of a governmental
agency of by operation of law.

        During the term of this Agreement or any extension of this Agreement,
neither party shall permit access by any nonaffiliated employee or person to the
proprietary and confidential information, without the other party's written
permission.

        13. Force Majeure. In the event that performance by either party of any
of its obligations under the terms of this Agreement shall be interrupted by an
act of God, by an act of war, riot, or a civil disturbance, by an act of state,
by strikes, fire, flood, hurricane, or by the occurrence of any other event
beyond the reasonable control of either party hereto, and which by the exercise
of due diligence could not reasonably be prevented, such party shall be excused
from such performance for an equal amount of time as such occurrence shall have
existed. In the further event that, during any period of Force Majeure the goods
are damaged or destroyed in Seller's yard, the Seller bears all related expenses
pursuant to Article 18 of this Agreement. A party claiming an event of Force
Majeure shall notify the other party in writing of such event and the
anticipated duration of such event. The above notwithstanding, unless written
consent of the Purchaser is obtained, the Delivery Date of the Rig shall not be
extended beyond ninety (90) days from the Delivery Date, as a result of an event
of Force Majeure.

        14. Permissible Delays. In addition to Force Majeure events described
herein, delivery may be delayed for an equal amount of time caused by any such
delay if (a) the Purchaser changes its specifications or time of delivery of the
Rig or (b) Seller's inability to obtain materials or (c) any inspections or
tests are required for certifications which are not included or contemplated in
this Agreement or (d) there is a delay in Purchaser furnished equipment, if any,
not caused in whole or in part by Seller (collectively "Permissible Delays"
including "Rain Delays"). In addition, Seller shall have the time for any
performance extended as a result of a Rain Delay, as hereinafter defined, for
the same

4

--------------------------------------------------------------------------------

period of time caused by any such Rain Delay. A Rain Delay is defined for
purposes of this Agreement, as a delay caused by weather conditions which render
the Work unsafe, impracticable, or unperformable in the determination of the job
superintendent and verified by the Purchaser. The Seller shall maintain a
written log of the weather conditions which pertain to this issue and shall
promptly provide the Purchaser with written notice of any Rain Delay. Acceptance
of any delays defined as Permissible Delays, including but not limited to Rain
Delays, or Force Majeure shall not be unreasonably withheld by the Purchaser.
Notwithstanding anything herein to the contrary, all purchaser furnished
equipment must be at Seller's facility no later than September 30, 2002.

        15. Warranty.

a.the Seller represents and warrants the proper construction of all of the work
performed hereunder. The Seller further warrants the merchantability, condition,
and workmanship of the Rig and the fitness thereof for the purpose for which it
is intended, and further that the Rig complies with the specifications set out
in the Quotation.

b.when new parts or components are purchased, the Seller shall pass on to the
Purchaser any warranties that accrue to the Seller from any original
manufacturer. The warranty period for all other parts and components provided by
the Seller which include, but are not limited to the items contained in the
Quotation are warranted for a period of one hundred twenty (120) days from
spud-in of the Rig, not to exceed six (6) months from Delivery, whichever first
occurs.

c.the warranty period for all refurbished and remanufactured parts and
components, if any, provided by the Seller are warranted for a period of one
hundred twenty (120) days from spud-in of the Rig, not to exceed six (6) months
from Delivery, whichever first occurs.

d.all general warranties as to workmanship and condition of the equipment
provided by the Seller, as well as warranties of merchantability and fitness
shall be for a period of six (6) months from delivery of the Rig.

e.provided that Seller, replaces (or makes available a replacement part or
component) any defective part, component, within a commercially reasonable
period of time after Purchaser notifies Seller of a condition that does not
comply with the warranties set forth herein, the Seller will not be liable for
any special, incidental, consequential or indirect damages which arise as a
result of the delay in the operation of the Rig, notwithstanding any provision
to the contrary contained in this Agreement. However, in the event of a breach
of the warranties set forth herein, Seller will pay all reasonable and necessary
shipping and transportation costs incurred incident to any warranty claim.

        16. Indemnity by the Purchaser. The Purchaser agrees to indemnify and
hold the Seller, and the property of Seller, including, but not limited to the
Rig and its related equipment, free and harmless from any and all claims,
charges, liens, mortgages, lis pendens, attachments, security interests, causes
of action, judgments, or any other encumbrances, with respect to and resulting
from (i) any breach of this Agreement by the Purchaser, and, (ii) any liability
of Purchaser.

        17. Indemnity by the Seller. The Seller agrees to indemnify and hold the
Purchaser, and the property of Purchaser, including, but not limited to the Rig
and its related equipment, free and harmless from any and all claims, charges,
liens, mortgages, lis pendens, attachments, security interests, causes of
action, judgments, or any other encumbrances, with respect to and resulting from
(i) any breach of this Agreement by the Seller, and, (ii) any liability of
Seller.

        18. Insurance. The Seller shall keep the Rig and equipment, except
Purchaser supplied equipment, if any, insured for all risks customary for this
type of Rig, including liability coverage, from the date of

5

--------------------------------------------------------------------------------


execution of this Agreement until Delivery. The Seller shall provide Purchaser
with proof of insurance and all renewals thereof.

        19. Notices. For purposes of this Agreement and notices required
hereunder, Purchaser shall be required to designate a local on site
representative. All notices required or permitted hereunder shall be given and
received if personally delivered to each parties designated on site
representative or if sent by certified or registered mail, postage prepaid,
return receipt requested, addressed as follows:

a.to IDM Equipment, Ltd.:
Mr. Norm Myers
11616 Galayda
Houston, Texas 77086

b.to Pioneer Drilling Services, Ltd.:
Mr. Wm. Stacy Locke
9310 Broadway, Building 1
San Antonio, Texas 78217

        20. Miscellaneous.

a.All obligations hereunder shall be performed in Harris County, Texas;

b.this Agreement shall be governed, construed and interpreted in accordance with
the laws of the State of Texas;

c.regardless of whether the transactions contemplated hereby are consummated,
each party hereto shall pay its own expenses incident to this Agreement;

d.this Agreement contains the entire agreement between the parties and
supersedes all prior agreements and understandings, if any, relating to the sale
and purchase of the Rig and may be amended or supplemented only by instrument in
writing executed by both parties.

e.in the event of any conflict between this Agreement and the Quotation, the
provisions of this Agreement shall prevail;

f.this Agreement shall be binding upon and inure to the benefit of the Seller
and the Purchaser and their respective successors and assigns;

g.if any one or more of the provisions contained in this Agreement or in any
other document delivered pursuant hereto shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such document, and other provisions and the entirety of this Agreement
shall remain in full force and effect unless the removal of the invalid, illegal
or unenforceable provision destroys the legitimate purposes of this Agreement,
in which event this Agreement shall be terminated;

h.this Agreement may be executed in several counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same Agreement;

i.the failure or delay of either party in the enforcement of its rights set out
in this Agreement shall not constitute a waiver of the rights nor shall it be
considered as a basis for estoppel either at law or in equity; and

j.time is of the essence of this Agreement.

6

--------------------------------------------------------------------------------



EXECUTED THE 19 day of June, 2002

SELLER

IDM EQUIPMENT, LTD.
a Texas Limited Partnership

By: Myers/IDM GP, LLC
a Texas LLC, its General Partner    
By:


--------------------------------------------------------------------------------

Norman S. Myers
President
 
 
PURCHASER
 
 
PIONEER DRILLING SERVICES, LTD.
a Texas Limited Partnership
 
 
By:
PDC Mgmt. Co., its Sole General Partner
 
 
By:


--------------------------------------------------------------------------------

Wm. Stacy Locke
President

 
 

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



PURCHASE AND SALE AGREEMENT
